Citation Nr: 0425506	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-29 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from November 1988 to 
October 1994.  She also had 9 years, 5 months and 19 days of 
prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified from the RO 
at a videoconference hearing held before the undersigned, 
seated in Washington, DC, in March 2004.  Additional evidence 
was received in connection with the hearing, for which a 
waiver of initial RO consideration of the evidence was 
provided by the veteran.

The Board notes that the veteran was issued a statement of 
the case in July 2003, and a supplemental statement of the 
case in September 2003, addressing the issue of the propriety 
of withholding compensation payments to offset separation pay 
she received from her service department.  In her VA Form 9 
submitted in September 2003, the veteran limited her appeal 
to the issues of entitlement to service connection for 
bilateral foot disability, tinnitus and residuals of a 
ruptured ear drum.  The Board therefore concludes that she 
does not seek appellate review of the propriety of 
withholding compensation payments to offset separation pay 
she received from her service department.

Although the issue of entitlement to service connection for 
residuals of a ruptured ear drum was developed for appellate 
review, the veteran, at her March 2004 hearing, withdrew her 
appeal as to that issue.  See 38 C.F.R. § 20.204 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran contends that she has tinnitus resulting from 
acoustic trauma in service, and that her bilateral foot 
disability, described by her as flat feet, resulted from 
service.  

Service medical records show that no foot complaints or 
findings were noted on the report of an April 1979 enlistment 
examination.  The records show that the veteran was treated 
for possible plantar fascial strain of the left foot in 
December 1979, and for plantar fasciitis of the same foot in 
September 1987.  She presented in April 1993 with complaints 
of right great toe pain, at which time she was noted to have 
right pes planus; X-ray studies of the right forefoot were 
within normal limits.  The service medical records are silent 
for any complaints, finding or diagnosis of tinnitus.

On file are private treatment records for April 2002 to 
February 2004 which document treatment for foot complaints 
including plantar fasciitis, right pes planus and hallux 
interphalangeal joint deformity.

At her March 2004 hearing, the veteran testified that she 
believed her bilateral foot problem existed prior to service 
but was aggravated in service.  With respect to tinnitus, she 
testified that her tinnitus originated in service following 
exposure to loud noises.  She indicated that her present job 
involved exposure to loud machinery.

The Board notes that the veteran has not been afforded a VA 
examination addressing the etiology of her bilateral foot 
disorder.  Moreover, she has not been afforded a VA 
examination with respect to her claimed tinnitus.  The Board 
notes in passing that the United States Court of Appeals for 
Veterans Claims (Court), in Charles v. Principi, 16 Vet. App. 
370 (2002) held that an appellant is competent to testify 
that she experienced ringing in her ears and that she has 
experienced such ringing ever since service, because ringing 
in the ears (suggesting the presence of tinnitus) is capable 
of lay observation.  Id. at 374-75.

Under the circumstances, the Board is of the opinion that 
further development, to specifically include VA examination 
of the claimed disabilities, is warranted prior to 
adjudication of the instant appeal.  Accordingly, this case 
is REMANDED to the RO for the following actions:

1.  The RO should contact the 
National Personnel Records Center 
and obtain verification of the dates 
of the veteran's active service for 
the period prior to November 18, 
1988.

2.  The RO should contact the 
veteran and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her claims on 
appeal.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and her 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  After the above-requested 
development has been completed, the 
RO should afford the veteran an 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's bilateral 
foot disability.  All indicated 
tests should be conducted, and the 
examiner is to set forth all 
findings in detail.  With respect to 
each right and/or left foot disorder 
identified, the examiner should be 
asked to provide an opinion as to 
whether it is at least as likely as 
not that such foot disability is 
etiologically related to service.  
The complete rationale for all 
opinions expressed should also be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.

5.  The RO should also afford the 
veteran an examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's tinnitus.  
All indicated tests should be 
conducted, and the examiner is to 
set forth all findings in detail.  
With respect to any tinnitus 
identified, the examiner should be 
asked to provide an opinion as to 
whether it is at least as likely as 
not that the tinnitus is 
etiologically related to service.  
The complete rationale for all 
opinions expressed should also be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2003).  Then, the RO should 
re-adjudicate the issues on appeal.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and her 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


